..;



  AO 245B (CASDRev. 08114) Judgment in a Petty Criminal Case


                                            UNITED STATES DISTRICT Cou
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                       v.                                 (For Offenses Committed On or After November 1, 1987)
                   Marvin Enrique Rios-Cervantes
                                                                             Case Number:         18-mj-22964-NLS
                                                                          John Owen Lanahan
                                                                          Defendant's Attorney
      REGISTRATION NO.                 81214298
      D -
      The Defendant:

      IZI pleaded guilty to count(s)          2 of the Complaint

      D was found guilty on count(s)
          after a olea of not guiltv.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
      Title & Section                       Nature of Offense                                                             Number(s)
      8 USC 1325                            Illegal Entry (Misdemeanor)                                                      2




            The defendant is sentenced as provided in pages 2 through               2            of this judgment.


      D The defendant has been found not guilty on count(s)
      1Z1 Count(s)     1 of the Complaint                           is    dismissed on the motion of the United States.

      IZI   Assessment: $10.00 - waived



      IZI Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
      any material change in the defendant's economic circumstances.

                                                                          December 6. 2018




                                                                          HON. NITA L. STORMES
                                                                          UNITED STATES MAGISTRATE JUDGE



                                                                                                                      18-mj-22964-NLS
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Marvin Enrique Rios-Cervantes                                            Judgment - Page 2 of 2
CASE NUMBER:              18-mj-22964-NLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     18-mj-22964-NLS
